DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 63-67 and 70-71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 October 2022.

Response to Arguments
Applicant argues, on page 1, that claim 1 is generic, the examiner respectfully disagrees. Species II and III (which were originally added to claim 1 using “or” statements) have since been removed from the claim, making it not at all generic towards species II and III. The Applicant’s specification and drawings never allude to the three species being used together but instead mentions them as three SEPARATE embodiments. Therefore, claim 1 is not generic, and withdrawn claims regarding species II and III cannot be made dependent on it (see below).  
Applicant requests, on page 10, the rejoinder of amended withdrawn claims 63 and 65 (as well as their respective dependents) upon allowance of the independent claims 1 and 59. Rejoinder of claims dependent upon an allowable independent claim that was initially restricted is only applicable when there is a generic claim. As mentioned above, claims 1 and 59 (on which the amended withdrawn claims 63 and 65 are dependent) have been amended but are not generic, meaning the claims cannot be rejoined. Assuming, arguendo, that claims 63 and 65 (as well as their respective dependents) were rejoined into the claims, they would be subject to a 112(a) written description rejection because the specification describes the species as being three SEPARATE embodiments (see ¶66 describing the first embodiment, ¶69 describing the second embodiment, and ¶72 describing the third embodiment). Additionally (again arguendo) if claims 63 and 65 (as well as their respective dependents) were rejoined into the claims, the combination of species I and II would be subject to a 112(a) enablement rejection since it is not a possible combination due to the language used in claims 1 and 59 (specifically the use of “one-to-one  correspondence”). For the above reasons, the withdrawn claims will remain withdrawn and will not be rejoined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 January 2021 and 30 April 2021 and 03 September 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 2 and 18 are objected to because of the following informalities:  
Claim 2: “the group consisting of…” in line 2 should be “a group consisting of…” for further clarity; and 
Claim 18: “a photodetector assembly” in line 6 should be “a second photodetector assembly” to clarify that there are two photodetector assemblies in the application
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 10, 15, 18, 23, 68-69, and 72-73 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the optical path along which the light emitted from the light emitting unit travels” in lines 35-36 and “the optical path along which the light reflected from the target travels” in lines 36-37 lack antecedent basis. Claims 2-3, 7, 10, 18, 23, and 72-73 are rejected for their dependency on claim 1. 
Regarding claim 3, “the light reflected from the scan unit” in line 3 lacks antecedent basis.
Regarding claim 7, “the optical path along which the first light reflected off the first mirror travels” in lines 14-15 and “the optical path along which the second light reflected off the second mirror travels” in lines 15-16 lack antecedent basis. Claims 10 and 72-73 are rejected for their dependency on claim 7. 
Regarding claim 10, “the optical path along which the third light reflected off the third mirror travels” in lines 11-12 lacks antecedent basis.
Regarding claim 68, “the CMOS process” in line 2 lacks antecedent basis.
Regarding claim 69, “the spot size” in line 3, “the light received” in line 4, and “the corresponding photodetector” in line 4 lack antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 59-60, and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stettner et al. (USPGPub 20150331112 A1).
Regarding claim 1, Stettner teaches a light detection and ranging (LIDAR) system, comprising: a light emitting unit (1/2) configured for emitting light to a target, wherein the light emitting unit (1/2) comprises a light source (1) and a scan unit (2), the scan unit (2) being configured for reflecting the light from the light source (1) with a controllable deflection angle so as to scan the target (see figure 1, pulsed light source 1 and scanning mirror system 2; and ¶6, The 2-D sensor data may be used to acquire targets or track targets in two dimensions for which the 3-D data may provide the target range to the pixel as a third dimension); a light receiving unit (3/4) configured for receiving the light reflected from the target and outputting measurements (see figure 1, 3-D sensor 3 and 2-D acquisition sensor 4), wherein the light receiving unit (3/4) comprises a sensor comprising: a two-dimensional photodetector array (15) including a plurality of photodetectors (see figure 4, detector array 15; and ¶27, FIG. 4 indicates the detector array 15 and the ROIC chip 14 are divided into pixels 16 with a corresponding pixel 17b on the detector array 15 and a corresponding pixel 17a on the ROIC 14 that are electrically connected by a metallic bump 18); and a two-dimensional readout circuit array (14) including a plurality of readout circuit units (see figure 4, ROIC 14; and ¶27, FIG. 4 indicates the detector array 15 and the ROIC chip 14 are divided into pixels 16 with a corresponding pixel 17b on the detector array 15 and a corresponding pixel 17a on the ROIC 14 that are electrically connected by a metallic bump 18); wherein the plurality of readout circuit units (14) are in one-to-one correspondence with the plurality of photodetectors (15), each readout circuit unit including a selector switch (28) (see figures 4-5, FPA 10 and switch 28; and ¶27, FIG. 4 indicates the detector array 15 and the ROIC chip 14 are divided into pixels 16 with a corresponding pixel 17b on the detector array 15 and a corresponding pixel 17a on the ROIC 14 that are electrically connected by a metallic bump 18); and a control unit (5) communicatively coupled to the light emitting unit (1/2) and the light receiving unit (3/4), wherein the control unit (5) is configured for controlling the light emitting unit (1/2) to process the measurements, and controlling deflection angle of the scan unit (2) (see figure 1, control computer 5; ¶24, compact scanning mirror system 2, including a scanning mirror 5a, a 3-D sensor 3, a 2-D acquisition sensor 4, and a control computer 5 to store and process data; and ¶32, The 2-D camera transfers the two-dimensional x,y coordinate position of the target either directly or by means of the computer 5 or embedded computer 34 to the two-axis scanning mirror system 2 which rapidly orients its mirror 5a in coordinates x and y so that a pulse of light from the pulsed light source 1, through the beam shaping element 1a, reflected from the mirror 5a will intersect the position of the target); wherein the optical path along which the light emitted from the light emitting unit (1/2) travels to the target is non-coaxial with the optical path along which the light reflected from the target travels to the light receiving unit (3/4) (see figure 1, light emitting from light source 1 as well as emitted from scanning mirror 5a are along different axes than the light receivers 3 and 4).
Regarding claim 2, Stettner teaches the LIDAR system according to claim 1, wherein the scan unit (2) is selectable from the group consisting of: a mirror, a prism, a mechanical mirror, polarization grating, or an optical phased array (see figure 1, scanning mirror 5a).
Regarding claim 59, Stettner teaches a light receiving unit, comprising a sensor including: a two-dimensional photodetector array (15) including a plurality of photodetectors (see figure 4, detector array 15; and ¶27, FIG. 4 indicates the detector array 15 and the ROIC chip 14 are divided into pixels 16 with a corresponding pixel 17b on the detector array 15 and a corresponding pixel 17a on the ROIC 14 that are electrically connected by a metallic bump 18); and a two-dimensional readout circuit array (14) including a plurality of readout circuit units (see figure 4, ROIC 14; and ¶27, FIG. 4 indicates the detector array 15 and the ROIC chip 14 are divided into pixels 16 with a corresponding pixel 17b on the detector array 15 and a corresponding pixel 17a on the ROIC 14 that are electrically connected by a metallic bump 18); wherein the plurality of readout circuit units (14) are in one-to-one correspondence with the plurality of photodetectors (15), each readout circuit unit including a selector switch (28) (see figures 4-5, FPA 10 and switch 28; and ¶27, FIG. 4 indicates the detector array 15 and the ROIC chip 14 are divided into pixels 16 with a corresponding pixel 17b on the detector array 15 and a corresponding pixel 17a on the ROIC 14 that are electrically connected by a metallic bump 18).
Regarding claim 60, Stettner teaches the light receiving unit according to claim 59, wherein the sensor further comprises a plurality of electrical connectors (18) configured for coupling the two-dimensional photodetector array and the two-dimensional readout circuit array, wherein each electrical connector (18) couples each photodetector and the corresponding readout circuit unit by bump-bonding or bridge-bonding (¶27, FIG. 4 indicates the detector array 15 and the ROIC chip 14 are divided into pixels 16 with a corresponding pixel 17b on the detector array 15 and a corresponding pixel 17a on the ROIC 14 that are electrically connected by a metallic bump 18).
Regarding claim 62, Stettner teaches the light receiving unit according to claim 59, wherein each readout circuit unit further comprises a trans-impedance amplifier (27), wherein photocurrent outputted from each photodetector is outputted through the corresponding trans-impedance amplifier (27) and the selector switch (28) (see figure 6, input amplifier 27 and switch 28; and ¶33, If the input amplifier 27 is a transimpedance amplifier the detector 17b current is transformed to a voltage and the memory cells 31 sample this voltage).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stettner et al. (USPGPub 20150331112 A1) in view of Morikawa et al. (USPGPub 20190072652 A1).
Regarding claim 3, Stettner teaches a light emitting unit (1/2) with a scan unit (2) (see figure 1, pulsed light source 1 and scanning mirror system 2). However, Stettner fails to explicitly teach wherein the light emitting unit further comprises an emitting lens configured for shaping, separating, or spreading the light reflected from the scan unit, and an optical assembly, wherein the optical assembly is configured for collimating or focusing the light emitted from the light source.
However, Morikawa teaches wherein the light emitting unit further comprises an emitting lens (24) configured for shaping, separating, or spreading the light reflected from the scan unit (23) (see figure 1, light projecting lens 24 and scanning mirror 23), and an optical assembly (22), wherein the optical assembly (22) is configured for collimating or focusing the light emitted from the light source (21) (see figure 1, collimating lens 22 and laser diode 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stettner to incorporate the teachings of Morikawa to further include: (1) a collimating lens prior to reaching the scan unit in order to focus the most light possible onto the scan unit, allowing a large amount of light to be projected into the FOV; and (2) a projecting lens after the scan unit because The light projecting lens 24 may include an enlarging lens that enlarges the projection region (that is, the angle of the scanning range) (Morikawa ¶57), increasing the FOV of the device. 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stettner et al. (USPGPub 20150331112 A1) in view of Yagi (USPGPub 20190009704 A1).
Regarding claim 7, Stettner teaches a light source (1) and a scanning device (see figure 1, pulsed light source 1 and scanning mirror 5a). However, Stettner fails to explicitly teach wherein the light source comprises: a first light source configured for emitting first light; a second light source configured for emitting second light; and the scan unit configured for reflecting the first light and second light incident thereon with a deflection angle; wherein the light emitting unit further comprises: a first mirror including a first surface and a second surface which are positioned oppositely, wherein the first light, after being reflected by the first surface of the first mirror, reaches the scan unit; and a second mirror configured for reflecting the second light, wherein the reflected second light, after being transmitted through the first mirror via the second surface of the first mirror, reaches the scan unit, wherein the optical path along which the first light reflected off the first mirror travels overlaps with the optical path along which the second light reflected off the second mirror travels.
However, Yagi teaches wherein the light source comprises: a first light source (22) configured for emitting first light (see figure 2, red laser 22 (i.e. first light emitter)); a second light source (23) configured for emitting second light (see figure 2, green laser 23 (i.e. second light emitter)); and the scan unit (18) configured for reflecting the first light and second light incident thereon with a deflection angle (see figure 2, light scanning device 18); wherein the light emitting unit further comprises: a first mirror (30) including a first surface and a second surface which are positioned oppositely, wherein the first light, after being reflected by the first surface of the first mirror, reaches the scan unit (18) (see figure 2, dichroic mirror 30 (i.e. first mirror)); and a second mirror (31) configured for reflecting the second light, wherein the reflected second light, after being transmitted through the first mirror (30) via the second surface of the first mirror (30), reaches the scan unit (18) (see figure 2, dichroic mirror 31 (i.e. second mirror)), wherein the optical path along which the first light reflected off the first mirror (30) travels overlaps with the optical path along which the second light reflected off the second mirror (31) travels (see figure 2, red light overlaps with green light towards the scanning device 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stettner to incorporate the teachings of Yagi to further include a plurality of different light sources and overlap them in order to create a white beam of light which has advantages such as high brightness, high peak power, and a wide frequency range.
Regarding claim 10, Stettner as modified by Yagi teaches the LIDAR system according to claim 7, wherein the light source further comprises: a third light source (Yagi 24) configured for emitting third light (Yagi, see figure 2, blue laser 24 (i.e. third light emitter)); wherein the light emitting unit further comprises: a third mirror (Yagi 32) configured for reflecting the third light (Yagi, see figure 2, dichroic mirror 32 (i.e. third mirror)), wherein the second mirror (Yagi 31) comprises a first surface and a second surface which are oppositely positioned, the second light is reflected by the first surface of the second mirror (Yagi 31), and the reflected third light, after being sequentially transmitted through the second surface of the second mirror (Yagi 31) and the second surface of the first mirror (Yagi 30), reaches the scan unit (Yagi 18) (Yagi, see figure 2, dichroic mirrors 30, 31, and 32); and wherein the optical path along which the third light reflected off the third mirror (Yagi 32) travels overlaps with the optical path along which the second light reflected off the second mirror (Yagi 31) travels (Yagi, see figure 2, blue light overlaps with red light and with green light towards the scanning device 18).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stettner et al. (USPGPub 20150331112 A1) in view of Nothern et al. (USPGPub 20190310489 A1).
Regarding claim 15, Stettner teaches a light source (1) and a scanning device (see figure 1, pulsed light source 1 and scanning mirror 5a). However, Stettner fails to explicitly teach wherein the light source comprises: a first light source configured for emitting first light; a second light source configured for emitting second light, wherein polarization direction of the first light is vertical to that of the second light; and the scan unit configured for reflecting the first light and second light incident thereon with a deflection angle; wherein the light emitting unit further comprises: a polarizing beam splitter configured for reflecting the first light and transmitting the second light, wherein the reflected first light and the transmitted second light reach, via the overlapping optical path, a same position on the scan unit, wherein the first light source and the second light source operate alternately according to a certain frequency.
However, Nothern teaches wherein the light source comprises: a first light source (330) configured for emitting first light (see figures 2-3, light source 330); a second light source (320) configured for emitting second light, wherein polarization direction of the first light is vertical to that of the second light (see figures 2-3, light source 320); and the scan unit (370) configured for reflecting the first light and second light incident thereon with a deflection angle (see figure 3, scanning unit 370); wherein the light emitting unit further comprises: a polarizing beam splitter (220) configured for reflecting the first light and transmitting the second light, wherein the reflected first light and the transmitted second light reach, via the overlapping optical path, a same position on the scan unit (370) (see figures 2-3, polarizing beam splitter 220; and ¶50, a fourth light beam may be transmitted through dichroic mirror 250 so that it is aligned to the reflected beam. An example fourth beam is shown as ray 252. The beam reflected off dichroic mirror 250 and any transmitted beams continue along second path 264 and are then introduced to polarizing beam splitter 220 from a direction such that if the light beams in the second path 264 are reflected off the polarizer, they align with a light beam resulting from a light beam in the first path 262 that is transmitted through polarizing beam splitter 220 resulting in output beam 222), wherein the first light source (330) and the second light source (320) operate alternately according to a certain frequency (¶45, splitting the light power of a polarized beam source and adding an optical path delay between the two newly created beams). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stettner to incorporate the teachings of Nothern to further include a polarized beam splitter because By splitting the light power of a polarized beam source and adding an optical path delay between the two newly created beams, various embodiments of the present invention make the two laser beams temporally incoherent. After recombining spatially these two beams in a polarizing beam splitter cube, the two beams are cross-polarized and of equal power, then a maximum speckle reduction factor of √2 (˜30% improvement) is possible if the two speckle patterns are fully uncorrelated (Nothern ¶45). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stettner et al. (USPGPub 20150331112 A1) in view of Kane et al. (USPGPub 20100165322 A1).
Regarding claim 18, Stettner teaches a light source (1) and a scanning device (see figure 1, pulsed light source 1 and scanning mirror 5a). However, Stettner fails to explicitly teach wherein the light emitting unit further comprises: an optical element configured for allowing part of reflected light incident thereon from the scan unit to be reflected while allowing the other part to be transmitted through; and a photodetector assembly comprising an arrangement of a plurality of photodetectors, the photodetector assembly being configured for receiving the reflected light from the optical element and outputting photocurrent, wherein the light emitting unit further comprises a processing circuit, the processing circuit being coupled to the photodetector assembly, wherein the processing circuit computes a deflection angle of the scan unit based on the photocurrent outputted by each photodetector in the plurality of photodetectors, wherein the control unit is coupled to the processing circuit and the scan unit and is configured to adjust the scan unit based on the computed deflection angle.
However, Kane teaches wherein the light emitting unit further comprises: an optical element (8) configured for allowing part of reflected light incident thereon from the scan unit (3) to be reflected while allowing the other part to be transmitted through (see figure 1, beam splitter 8); and a photodetector assembly (9) comprising an arrangement of a plurality of photodetectors, the photodetector assembly (9) being configured for receiving the reflected light from the optical element (8) and outputting photocurrent (see figure 1, detector 9; and ¶87, After reflection by the MEMS scan mirror, the auxiliary beam 27 is again reflected from the beamsplitter 8 and directed to a two-axis position-sensing detector ("PSD") or any other detector 9 enabling measurement of the MEMS-mirror scan angle), wherein the light emitting unit further comprises a processing circuit (11), the processing circuit (11) being coupled to the photodetector assembly (9), wherein the processing circuit (11) computes a deflection angle of the scan unit (3) based on the photocurrent outputted by each photodetector in the plurality of photodetectors (9) (¶89, The two-axis PSD 9 intercepts the auxiliary beam after reflection by the scan mirror 3. Output signals from the PSD provide information on the MEMS scan angle, and thus the lidar-laser horizontal and vertical angular-position values .theta..sub.Z and .theta..sub.X--as well as providing feedback for closed-loop control, of the scan mirror. The scan angle of that mirror can be found from a lookup table ("LUT") based on the known function of angle vs. voltage (or instead vs. current or capacitance, or magnetic state) of the MEMS actuators, or can be found from the built-in optical calibration detailed in paragraphs 7 through 9 above), wherein the control unit (11) is coupled to the processing circuit (11) and the scan unit (3) and is configured to adjust the scan unit (3) based on the computed deflection angle (¶90, The processor 11 also interacts 23 with the PSD 9, and can set 22 the orientation of the mirror substrate panel 38, as one means of presetting the mirror(s) 3 calibration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stettner to incorporate the teachings of Kane to further include a reference detector in order to adjust the scanning unit properly, allow the device to efficiently scan its surroundings. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Stettner et al. (USPGPub 20150331112 A1) in view of Holleczek et al. (USPGPub 20200355802 A1).
Regarding claim 23, Stettner teaches a light source (1) and a scanning device (see figure 1, pulsed light source 1 and scanning mirror 5a). However, Stettner fails to explicitly teach wherein the light emitting unit further comprises: a focusing lens disposed between the light source and the scan unit, the focusing lens being configured for focusing the light emitted from the light source onto the scan unit; and a collimating lens configured for collimating the light reflected from the scan unit.
However, Holleczek teaches wherein the light emitting unit further comprises: a focusing lens (310) disposed between the light source (3) and the scan unit (33), the focusing lens (310) being configured for focusing the light emitted from the light source (3) onto the scan unit (33) (see figure 1, converging lens 310; and ¶32, Emitted radiation 3 is focused by first converging lens 310 of first focusing unit 31 onto rotating deflection unit 33); and a collimating lens (320) configured for collimating the light reflected from the scan unit (33) (see figure 1, converging lens 320; and ¶32, Emitted radiation 3 is collimated toward target object 4 using converging lens 320). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stettner to incorporate the teachings of Holleczek to further include (1) a focusing lens prior to reaching the scan unit in order to focus the most light possible onto the scan unit, allowing a large amount of light to be projected into the FOV; and (2) a collimating lens after the scan unit because Due to the deflection between rotating deflection unit 33 and converging lens 320, emitted radiation 3 diverges significantly in this area. The divergence is undesirable, since the emitted power is distributed onto a very large solid angle. Converging lens 320 reduces the divergence of emitted radiation 3 (Holleczek ¶32). 

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Stettner et al. (USPGPub 20150331112 A1) in view of Wang et al. (USPGPub 20200033456 A1).
Regarding claim 68, Stettner teaches a plurality of readout circuits (14) and a selector switch (28) (see figures 4-5 ROIC 14 and switch 28). However, Stettner fails to explicitly teach wherein the plurality of readout circuit units are based on the CMOS process, wherein the selector switch is MOSFET or JFET.
However, Wang teaches wherein the plurality of readout circuit units (1201) are based on the CMOS process (¶111, the 2D pixel array 1201 may be a Complementary Metal Oxide Semiconductor (CMOS) array), wherein the selector switch (703) is MOSFET or JFET (¶87, The charge-generation-and-transfer-portion may include the PPD 508, a first N-channel Metal Oxide Semiconductor Field Effect Transistor (NMOSFET or NMOS transistor) 703). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stettner to incorporate the teachings of Wang to create circuits based on the CMOS process because of their simple structure, low power consumption, large noise tolerance, and strong temperature stability. 

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Stettner et al. (USPGPub 20150331112 A1) in view of Seitz (USPGPub 20180180470 A1).
Regarding claim 69, Stettner teaches a selector switch (28) (see figures 4-5 switch 28). However, Stettner fails to explicitly teach wherein the selector switch is switched on or off based on a select control signal, wherein the select control signal is based on at least one of the spot size and angle of the light received at the corresponding photodetector.
However, Seitz teaches wherein the selector switch is switched on or off based on a select control signal (see figure 5; and claim 2, comprising an electronic aperture unit (28) configured to adjust a sensitivity of avalanche photodiode elements (24) by at least one of adjusting the bias voltage or switching the Geiger current to the measurement path (60) or to the blanking path (64)), wherein the select control signal is based on at least one of the spot size and angle of the light received at the corresponding photodetector (see figure 5; and claim 6, the electronic aperture unit (28) is adapted to adjust at least one of size and position of the region of the light spot (84) to a distance of an object (18)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stettner to incorporate the teachings of Seitz to switch off certain photodetectors according to spot size in order to save power and prevent the input of noise into the data received from the photodetectors, allowing for a more efficient and exact device.

Allowable Subject Matter
Claims 72-73 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 73, the prior art of record individually or combined fails to teach the LIDAR system as claimed according to claims 7 and 1, wherein the light emitting unit is arranged such that the light intensity of the second light transmitted through the first mirror is lower than that of the first light reflected by the first mirror, and the control unit is configured to: enable only the first light source; and more specifically in combination with in response to a determination that measurements from the light receiving unit are saturated, automatically switch off the first light source and enable the second light source.
Claim 73 is rejected (but would be allowable) because of its dependency on claim 72. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878 





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878